Citation Nr: 1014815	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-21 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disabilities, to include as secondary to a service-connected 
right knee disability.   
 
2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.   
 
3.  Entitlement to an increased rating in excess of 30 
percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 RO rating decision 
that denied service connection for bilateral foot 
disabilities, to include as secondary to a service-connected 
right knee disability, and for a left knee disability, to 
include as secondary to a service-connected right knee 
disability.  By this decision, the RO also denied an 
increased rating in excess of 30 percent for a right knee 
disability.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board observes that, in a March 2010 brief (informal 
hearing presentation), the Veteran's representative raised 
the issue of entitlement to service connection for residuals 
of a tonsillectomy (to include throat polyps).  That issue is 
not before the Board, and is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In a VA Form 9, received in June 2009, the Veteran requested 
a hearing before the Board sitting at the RO (Travel Board 
hearing).  

As the Veteran has requested a Travel Board hearing, the case 
must be returned to the RO to arrange such a hearing.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).  

Accordingly, this case is REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should schedule the Veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


